Citation Nr: 0208567	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of cold 
injury to include arthritis of the hands and feet.

2.  Entitlement to service connection for residuals of a 
stroke and circulatory problems, claimed as a residual of 
cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to July 
1943.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision issued by 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida which denied the benefits 
sought on appeal.  In February 2001 the Board remanded this 
case for further development. The appeal is again before the 
Board and the additional development requested is now 
complete.

In his June 1999 Notice of Disagreement, the veteran 
requested a hearing at the RO before a local hearing officer.  
The RO scheduled the hearing and notified him of the date, 
time, and location.  In November 1999, prior to his hearing, 
the veteran submitted a statement in which he withdrew his 
request for a hearing.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not demonstrate that the veteran was 
exposed to extreme cold while on active duty.


CONCLUSIONS OF LAW

1.  Arthritis of the hands and feet, claimed as residuals of 
cold injury, was not incurred in or aggravated during the 
veteran's active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).

2.  Residuals of a stroke and circulatory problems, claimed 
as a residual of a cold injury, were not incurred in or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Cold Injuries

The veteran contends that his current disabilities, to 
include arthritis of the hands and feet, are due to exposure 
to extreme cold in service.  In his December 1999 substantive 
appeal, the veteran clarified his contention regarding his 
service connection claim for  residuals of a stroke.  He 
specifically stated that he contends that his cerebral 
vascular accidents were caused secondary to his circulatory 
problems, which were caused by his exposure to extreme cold.  
After a complete and thorough review of the evidence of 
record, the Board cannot agree with his contentions.  As 
such, service connection for his claimed disabilities is not 
warranted.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The determination of the merits 
of the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To begin, the Board notes that the veteran's active duty did 
not include overseas duty and his claim does not involve an 
incident with a military foe or hostile unit, ship, tank, or 
aircraft.  In short, the veteran did not engage in combat 
with the enemy.  As such, the veteran does not qualify for 
the specific evidentiary standards afforded combat veterans.  
See Cohen v. Brown, 10 Vet. App. 128, 146 (1997); 38 U.S.C.A. 
§ 1154 (West 1991 & Supp. 2001).

The Board also notes that the evidence of record does not 
reveal that arthritis of the hands and feet, initially 
manifesting post-service, manifest to a compensable degree 
within one year of the veteran's discharge from service.  
Accordingly, presumptive service connection is not 
appropriate in the instant case.  See 38 C.F.R. §§ 3.102, 
3.307, 3.309 (2001).

The evidence of records reveals that the veteran asserts that 
during enlistment the veteran was sent by train from Lompoc, 
California, to New York.  The veteran stated in his May 1998 
informal claim for benefits that when the transport train 
reached mountains in Colorado, the train was unable to climb 
a mountain.  As such, some train cars were decoupled and left 
behind.  The veteran asserts in his May 1998 claim that he 
was in one of the decoupled train cars left behind and that 
when the train car was retrieved a couple of days later, the 
veteran was suffering from extreme exposure, he had lost 
consciousness, his feet and hands had no feeling, and that he 
suffered from memory loss.  The veteran also states, "The 
best I can recall is my initial treatment was at a place 
called something like swamp land somewhere in Tennessee.  I 
was next treated at the station hospital Pine Camp, New York, 
where you can see from my discharge certificate that I was 
ultimately given a Certificate of Disability Discharge."

In his June 1999 Notice of Disagreement the veteran further 
contends that his physical condition at the time of discharge 
was "fair" due to the effects of extreme cold exposure.  In 
his December 1999 substantive appeal, the veteran further 
asserts that his Certificate of Disability Discharge was 
provided due to injuries he sustained as a result of exposure 
to extreme cold.  In a July 2000 letter in support of his 
claim, the veteran again asserts that he was trapped in a 
train car, some time between March 9, 1943, and March 14, 
1943.

In the instant case, the Board cannot agree with the 
veteran's characterization of his discharge from service or 
his assertion that he was exposed to extreme cold while in 
service.  The Board has a duty to analyze the credibility and 
probative value of the evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for it's rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).

The veteran has submitted a June 1998 letter was the 
Department of the Army that confirms that the 22nd Armored 
Engineer Battalion was assigned to the 5th Armored Division, 
which did move from California to New York in June 1943.  The 
June 1998 letter reflects that no published history of the 
battalion was available from the U.S. Army Military History 
Institute. His service records confirm that at the time in 
question, the veteran was assigned to the 22nd Armored 
Engineer Battalion.

The veteran's service medical records reveal that on March 
14, 1943, the veteran was admitted to the station hospital at 
Camp Forest, Tennessee.  His service medical records also 
reveal that in June 1943, the veteran was transferred to the 
station hospital at Pine Camp, New York.  The evidence of 
records also reveals that the veteran did indeed receive a 
certificate of disability for discharge.

While this evidence may appear to verify the veteran's 
contentions that he was exposed to extreme cold while en 
route to New York and that he subsequently received a 
discharge due to exposure, such a conclusion cannot be 
reached upon scrutiny of the evidence in question.

An April 1943 Clinical Abstract reveals that upon admission 
on March 14, 1943, the veteran was ambulatory, was not 
acutely ill, and had no injuries.  The clinical abstract 
reveals diagnoses of: 1) astigmatism, myopic, compound, 
bilateral; 2) optic atrophy, bilateral, secondary to his 
astigmatism; and 3) sinusitis, chronic, maxillary, bilateral, 
nonsupportive, cause undetermined.  The April 1943 Clinical 
Abstract also reflects that the veteran was recommended to be 
presented before the Disposition Board because of defective 
vision insufficient to meet requirements for limited service 
and sinusitis.  The Proceedings of Disposition Board report 
reflects that the Disposition Board met on April 20, 1943, 
and that after a thorough examination of the veteran and his 
clinical records, the Disposition Board found that the 
veteran's astigmatism, optic atrophy, and sinusitis were of 
such a severity that the veteran was rendered incapable of 
doing any duty in an efficient military manner.

The veteran was subsequently formally transferred to the 
station hospital in Pine Camp, New York, on June 29, 1943.  A 
Report of Board of Medical Officers reflects that the veteran 
was under observation by one or more members of the board for 
one month, after which the veteran was recommended for 
discharge due to astigmatism with defective vision, optic 
atrophy, and sinusitis, which the board indicated existed 
prior to service and not incurred in active service.  The 
evidence of records reveals that the veteran was honorably 
discharged from the U.S. Army per a Certificate of Disability 
for Discharge on July 30, 1943.

As the evidence above reveals, a careful review of the 
evidence of record reveals that the veteran was not 
discharged from the U.S. Army due to injuries from exposure 
to extreme cold as the veteran has asserted.  The evidence 
instead reveals that he was discharged due to astigmatism 
with defective vision, optic atrophy, and sinusitis.  
Furthermore, the evidence of record does not support the 
veteran's contention that he was treated in Tennessee after 
extreme exposure to cold.  His service medical records are 
completely void of any injuries associated with extreme 
exposure and, in fact, reveal that upon admission for 
treatment of astigmatism with defective vision, optic 
atrophy, and sinusitis, the veteran was ambulatory, was not 
ill, and specifically stated that he had no injuries.  In 
short, the Board finds that the evidence of record does not 
reveal that the veteran was exposed to extreme cold while in 
service.  As the veteran was not exposed to extreme cold 
while in service, he is not entitled to service connection 
for the disabilities claimed as a result of such exposure.  
See 38 C.F.R. § 3.303 (2001) (service connection requires an 
in-service injury or disease).

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the veteran's service connection 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  Therefore, 
service connection is not warranted for the claimed 
disabilities.  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claims, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

II.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
notified of the pertinent laws and regulations for the 
principles of service connection in the November 1999 
Statement of the Case (SOC), and the October 2001 
Supplemental SOC (SSOC) expressly informed the veteran of the 
regulations relevant to what evidence VA would assist him in 
obtaining and that ultimate responsibility for providing the 
evidence remains with the claimant.  The veteran was also 
specifically notified of VA's heightened duty to assist him 
with his claims and what evidence was still needed to further 
his claims by letter in May 2001. 

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service connection claims have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issues on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
obtained and associated with his claims file the veteran's 
service medical records and private medical records of 
current disabilities.  The Board notes that while VA has not 
afforded the veteran a VA cold injury protocol examination, 
further development for such an examination would serve no 
useful purpose as the evidence of record, as indicated above, 
does not reveal that the veteran was exposed to extreme cold 
while in service.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran regarding development of evidence is required 
and the duty to assist the veteran has been satisfied.  VCAA, 
38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of cold injury, to include 
arthritis of the hands and feet, is denied.

Service connection for residuals of a stroke and circulatory 
problems, claimed as a residual of cold injury, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

